DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 and 22 are pending.
This communication is in response to the communication filed 4/4/2022.

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 recites “diagnosing, predicting, prognosticating, or treating the subject;” however, reciting the claims to read “predicting…the subject” is improper grammar. Appropriate correction is required. If the claims were not recited in the alternative, and required the predicting as stated, a further 112b indefiniteness rejection may be warranted.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
“While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).” (MPEP 2163.03).
The claims recite the limitation “contacting the genotype topography of the first brain area and the neurophenotype topography of the second brain area to establish an alignment…detecting whether the neurobehavioral phenotype is present in the sample by contacting the sample with the aligned genotype topography and the neurophenotype topography” for which the subject matter of the limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The specification states generally, that contacting may including communicating, touching, coming into proximity with, aligning, or interacting with data allowing for data to be analyzed, compared, assessed, contrasted, correlated, linked, or related (p. 20). The contacting leading to alignment is not sufficiently described as to what kind of function may specifically be used to create an alignment. The specification does not appear to teach how the alignment contacted with sample data may lead to a detection of a neurobehavioral phenotype.  
As shown, the originally filed specification provide a vague disclosure as to what is being done as far as the end result but fail to provide a clear disclosure as to how the claimed invention perform the features claimed. The disclosure is informing the reader of what happens as far as end results is concerned but fails to disclose the process that results in the claimed function. At best, applicant only alleges that they have the ability to compare topography of brain areas, but it is unclear how a map of two different areas of the brain may be aligned. The broad disclosure of the result that is desired is not providing an adequate written description of the invention, because this is not actually showing that applicant had developed any specific method to do what is claimed. 
This is different from the enablement issue, which is a separate part of 112(a). For the examiner to be able to search this aspect of the invention, the examiner must ascertain how applicant is accomplishing the disclosed result of the method steps being claimed. All that the examiner has to work from is the broad disclosure of what contacting may be, with no further comments or guidance as to how the alignment would be specifically performed. The examiner takes the position that with respect to these limitations or features of the claims, the specification fails to provide an adequate written description of the invention to an extent that would sufficiently show that applicant was in possession of an invention that could operate as claimed.  Simply disclosing a vague description, without actually explaining how the system perform the functions claimed, results in a written description problem under 112(a). The examiner has no idea how applicant actually contemplated doing these steps because nothing is disclosed other than the broad disclosure of the specification. This does not satisfy the written description part of 112(a) in the opinion of the examiner. The examiner is left guessing as to how this is accomplished.
In a general sense, upon reading the specification the examiner took notice of the fact that the specification contains a lot of result-oriented language that is explaining what is happening as far as a desired result, but applicant never actually discloses how the result is accomplished. The written description requirement is separate from the enablement requirement. Applicant has an obligation under 112(a) to disclose more than the generic result that is being obtained. The specification as originally filed must contain an adequate written description of the invention that shows that applicant was actually in possession of an invention that could be expected to do what is claimed. This has not been done. Other than disclosing and claiming some very broad and generic concepts, the examiner cannot ascertain exactly how the Applicant had contemplated the desired results to be obtained as far as the system is concerned because the specification is silent as to how the system or method is going to perform the claimed invention.  
As the courts have made clear, 35 U.S.C §112(a) contains a written description requirement that is separate and distinctive from the enablement requirement. See Ariad, 598 F.3d 1336, 1340 (Fed. Cir. 2010).  
As the Federal Circuit has stated in Ariad: 
a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  

Ariad, 598 F.3d at 1349 (emphasis added).   While Ariad relates to chemical compounds, the legal principles are the same.  Since Applicant has failed in providing throughout the specification examples as to how the invention is accomplishing the results, Applicant has failed to provide a disclosure and therefore possession of any species of the genus of what is being claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites the limitation “the first brain area”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite methods for detecting neurobehavioral phenotype in a subject. Specifically, the claims recite, obtaining a sample of neurobehavioral phenotype mapping data, defining a genotype topography of a first brain area, defining a neurophenotype topography of a second brain area, contacting the topographies to establish an alignment, detecting whether the neurobehavioral phenotype is present, and diagnosing the subject, which is grouped within the “mental processes” grouping of abstract ideas because in this case, the claims involve a series of steps for collecting sample and topography data, analyzing it, and outputting the result of the collection and analysis, which is the diagnosis. See MPEP 2106.04. The claims may be performed in the mind or using pen and paper by a doctor skilled in the art, using their training to read and analysis the data and provide a diagnosis. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, there are no recited additional elements. There is no recited use of any computer elements and there is no recited particular technological environment. There is no recited improvement to the functioning of a computer or to any other technology. Although the claims may recite a treatment of a subject, it is an optional limitation and does not affect a particular treatment or prophylaxis for a disease. There are no recited limitations directed to affecting a transformation or reduction of a particular article to a different state or thing. Accordingly, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, there are no recited additional elements. There is no indication that any of the limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or affects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. Claims 4-15 further recite administering a therapeutic agent to a subject or altering a therapeutic regimen. While this may appear to integrate the abstract idea into a practical application based on the administration of a treatment, the limitation does not recite a particular treatment for a disease and generally recites administering or altering a therapeutic agent. Here, the therapeutic agent, using broadest reasonable interpretation, may be a bandage, which has no relationship to the limitations recited in the abstract idea. Administering the bandage may be interpreted as administering a therapeutic agent, and changing the bandage size may be interpreted as altering the therapeutic regime. The limitation for administering a therapeutic agent is interpreted as extra-solution activity, since it may not have any bearing on the detected and diagnosed neurobehavioral phenotype. The claims do not provide any additional limitations for analysis and address limitations of the abstract idea. The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above. The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of detecting neurobehavioral phenotype in a subject. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Potkin et al. US2008/0241839 in view of Hatchwell et al. US2014/0162933.
As per claim 1, Potkin teaches 
a method of detecting a neurobehavioral phenotype in a subject, said method comprising: (Potkin par. 8 teaches diagnosis, prognosis, and treatment of individuals that suffer from various complex disorders, particularly neuropsychiatric disorders using a robust method of assigning phenotypes to differences in brain function and of determining correlations between genes and these phenotypes)
a. obtaining or having obtained a sample of neurobehavioral phenotype mapping data…; (Potkin par. 149 teaches testing combinations of markers to identify genetic combinations or combinations of expression patterns in populations that are correlated to the phenotype, here the combinations of markers and correlations for populations may be used as mapping data)
b. defining a genotype topography of a first brain area for a gene based on gene expression mapping data; (Potkin par. 10-14, 40, 52 teaches measuring a brain image under a first functional condition, accessing genotype information for the population, and correlating the variance to the genotype information, thereby correlating the brain image phenotype and the genotype, here defining a genotype topography is interpreted as a measurement of a brain image)
c. defining a neurophenotype topography of a second brain area for the neurobehavioral phenotype based on neurobehavioral phenotype mapping data; (Potkin par. 10-14, 40, 52 measuring a brain image under a second functional condition)
d. contacting the genotype topography of the first brain area and the neurophenotype topography of the second brain area to establish an alignment; (Potkin par. 10-14 teaches determining a difference between the brain image under the first and second condition, a summary statistic is used as a description of a differential brain activation phenotype, which can then be correlated with genotype differences)
e. detecting whether the neurobehavioral phenotype is present in the sample by contacting the sample with the aligned genotype topography and neurophenotype topography (Potkin par. 25, 83-87 teaches identifying a neuropsychiatric disorder predisposition phenotype for a patient, the system comprising: a) a set of marker probes or primers configured to detect at least one allele of one or more gene or linked locus associated with the predisposition phenotype, wherein the gene encodes a gene of appendix 1; b) a detector that is configured to detect one or more signal outputs from the set of marker probes or primers, or an amplicon produced from the set of marker probes or primers, thereby identifying the presence or absence of the allele; and, c) system instructions that correlate the presence or absence of the allele with the predicted phenotype).
Potkin par. 149 teaches testing combinations of markers to identify genetic combinations or combinations of expression patterns in populations that are correlated to the phenotype, but does not specifically teach samples for a subject and the following limitations met by Hatchwell, a sample…from the subject (Hatchwell par. 15 teaches detecting nucleic acid information from a sample collected from one or more subjects, here nucleic acid information also may already have been obtained for the whole genome or whole exome from the one or more individuals and the nucleic acid information is obtained from in silico analysis).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Potkin to obtain samples from a subject as taught by Hatchwell with the motivation to determine genetic risk based on uncovering subtle differences of individual genomes within a population due to single nucleotide polymorphisms for clinical therapeutics (Hatchwell par. 3-5). In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use sample data from a population or an individual. One of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Potkin and Hatchwell teach all the limitations of claim 1 and further teach wherein the neurobehavioral phenotype is at least one of: an affective disorder, a personality disorder, an attention deficit hyperactivity disorder, a neurodegenerative disease, a neurodevelopmental disorder, a cognitive change associated with chemotherapy; a psychiatric symptom associated with neurodegenerative diseases, a sex difference in brain function in health and disease, a traumatic brain injury, and a measurable neural feature (Potkin par. 38 teaches neuropsychiatric disorder and many examples of such diseases that affect the brain or mind).
As per claim 3, Potkin teaches 
A method of diagnosing, predicting, prognosticating, or treating a neurobehavioral phenotype in a subject, said method comprising: (Potkin par. 8 teaches diagnosis, prognosis, and treatment of individuals that suffer from various complex disorders, particularly neuropsychiatric disorders using a robust method of assigning phenotypes to differences in brain function and of determining correlations between genes and these phenotypes)
a. obtaining or having obtained a sample of neurobehavioral phenotype mapping data…; (Potkin par. 149 teaches testing combinations of markers to identify genetic combinations or combinations of expression patterns in populations that are correlated to the phenotype)
b. defining a genotype topography of a first brain area for a gene based on gene expression mapping data; (Potkin par. 10-14, 40, 52 teaches measuring a brain image under a first functional condition, accessing genotype information for the population, and correlating the variance to the genotype information, thereby correlating the brain image phenotype and the genotype, here defining a genotype topography is interpreted as a measurement of a brain image)
c. defining a neurophenotype topography of a second brain area for the neurobehavioral phenotype based on neurobehavioral phenotype mapping data; (Potkin par. 10-14, 40, 52 measuring a brain image under a second functional condition)
d. contacting the genotype topography of the first brain area and the neurophenotype topography of the second brain area to establish an alignment; (Potkin par. 10-14 teaches determining a difference between the brain image under the first and second condition, a summary statistic is used as a description of a differential brain activation phenotype, which can then be correlated with genotype differences)
e. detecting whether the neurobehavioral phenotype is present in the sample by contacting the sample with the aligned genotype topography and neurophenotype topography; and (Potkin par. 25, 83-87 teaches identifying a neuropsychiatric disorder predisposition phenotype for a patient, the system comprising: a) a set of marker probes or primers configured to detect at least one allele of one or more gene or linked locus associated with the predisposition phenotype, wherein the gene encodes a gene of appendix 1; b) a detector that is configured to detect one or more signal outputs from the set of marker probes or primers, or an amplicon produced from the set of marker probes or primers, thereby identifying the presence or absence of the allele; and, c) system instructions that correlate the presence or absence of the allele with the predicted phenotype)
f. diagnosing, predicting, prognosticating, or treating the subject when the neurobehavioral phenotype is detected (Potkin par. 80 teaches detection of these alleles, by any available method, can be used for diagnostic purposes such as early detection of susceptibility to a disorder, prognosis for patients that present with the disorder, and in assisting diagnosis).
Potkin par. 149 teaches testing combinations of markers to identify genetic combinations or combinations of expression patterns in populations that are correlated to the phenotype, but does not specifically teach samples for a subject and the following limitations met by Hatchwell, a sample…from the subject (Hatchwell par. 15 teaches detecting nucleic acid information from a sample collected from one or more subjects, here nucleic acid information also may already have been obtained for the whole genome or whole exome from the one or more individuals and the nucleic acid information is obtained from in silico analysis).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Potkin to obtain samples from a subject as taught by Hatchwell with the motivation to determine genetic risk based on uncovering subtle differences of individual genomes within a population due to single nucleotide polymorphisms for clinical therapeutics (Hatchwell par. 3-5). In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use sample data from a population or an individual. One of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 4, Potkin and Hatchwell teach all the limitations of claim 3 and further teach administering a therapeutic agent to the subject (Potkin par. 28 teaches a kit with modulator for treatment of a neuropsychiatric disorder and administering the modulator to a patient to treat the disorder).
As per claim 5, Potkin and Hatchwell teach all the limitations of claim 4 and further teach identifying one or more therapeutic agents suitable for treatment of the detected neurobehavioral phenotype (Potkin par. 28 teaches a kit with modulator for treatment of a neuropsychiatric disorder and administering the modulator to a patient to treat the disorder).
As per claim 6, Potkin and Hatchwell teach all the limitations of claim 5 and further teach wherein the one or more therapeutic agents are selected based on a gene associated with the detected neurobehavioral phenotype (Potkin par. 28, 82 teaches a kit with modulator for treatment of a neuropsychiatric disorder and administering the modulator to a patient to treat the disorder, the kit may also include probes to identify relevant alleles, modulators, packaging materials, instructions for correlating detection of relevant alleles to neuropsychiatric disorders, interpreted as treatment based on associated detected genes).
As per claim 7, Potkin and Hatchwell teach all the limitations of claim 6 and further teach wherein the gene is one of more of PDYN, OXTR, OPRK1, PNOC, OXT, AVP, OPRL1, APOE, GRIN2C, GABRA2, HTR2A, HTR3A, HRTR2C, HTR6, MAOA, CHRM1, CHRM3, CCR5, CXCR4, CXCR7, HRH3, ADRB2, DRD2, SNCA, GBA, GPR88, GPR139, and LRRK2 (Potkin par. 20 teaches examples of genes associated with schizophrenia)(Hatchwell par. 10, 68, 94 teaches genes associated with neurological conditions including SNCA, GBA, GPR88, and LRRK2). Motivation to determine genetic risk based on uncovering subtle differences of individual genomes within a population due to single nucleotide polymorphisms for clinical therapeutics (Hatchwell par. 3-5)
As per claim 8, Potkin and Hatchwell teach all the limitations of claim 5 and further teach identifying gene expression targets associated with the detected neurobehavioral phenotype (Potkin par. 51, 54, 103 teaches providing marker loci correlating with a phenotype of interest, such as a differential brain scan phenotype, interpreted as a neurobehavioral phenotype; moreover, SNP markers may be employed in the context of the invention to identify linked loci that affect or effect a neuropsychiatric disorder or brain image phenotype).
As per claim 9, Potkin and Hatchwell teach all the limitations of claim 5 and further teach combining one or more therapeutic agents indicated to be suitable for treatment of the detected neurobehavioral phenotype (Potkin par. 234, 235 teaches genes or inhibitors may be cloned into appropriate gene therapy vectors, which may be delivered in combination with appropriate carriers or delivery agents, where a formulation is made to suit the mode of administration).
As per claim 10, Potkin and Hatchwell teach all the limitations of claim 5 and further teach dosing of one or more therapeutic agents in amounts indicated to be effective for treatment of the detected neurobehavioral phenotype (Potkin par. 236, 240, 245 teaches testing therapeutic compositions of gene therapy nucleic acid to confirm efficacy, tissue metabolism, and to estimate dosages, here the testing leading to dosage estimation is interpreted as dosing for effective treatment).
As per claim 11, Potkin and Hatchwell teach all the limitations of claim 5 and further teach selecting a therapeutic agent indicated to be most suitable for treatment of the detected neurobehavioral phenotype (Potkin par. 240 teaches determining the effective amount of the vector or formulation to be administered in the treatment of disease, the physician evaluates local expression, or circulating plasma levels, formulation toxicities, progression of the relevant disease, and/or where relevant, the production of antibodies to proteins encoded by the polynucleotides)(Hatchwell par. 234 teaches in some embodiments, the PD-specific gene/biomarker may be an indicator of drug response (e.g., a particular subtype of PD may respond best to a therapeutic targeting a particular phenotype, causative gene, or other gene in the same pathway as the causative gene) and thus have utility during drug development).
As per claim 12, Potkin and Hatchwell teach all the limitations of claim 5 and further teach not administering one or more therapeutic agents to the subject indicated to not be suitable for treatment of the detected neurobehavioral phenotype (Potkin par. 240 teaches administering a treatment for a disease, here, not administering an unsuitable therapeutic agent occurs when administering a suitable therapeutic agent).
As per claim 13, Potkin and Hatchwell teach all the limitations of claim 12 and further teach wherein the one or more therapeutic agents is shown to have activity in a brain area outside the alignment of the first brain area and the second brain area (Potkin par. 70 teaches sensors in the PET scanner detects the radioactivity as the compound accumulates in different regions of the brain, scans may show blood flow and oxygen and glucose metabolism in the tissues of the working brain).
As per claim 14, Potkin and Hatchwell teach all the limitations of claim 4 and further teach wherein the one or more of steps of claim 3 are repeated after the subject has been diagnosed, prognosticated to be at risk for, or treated for the detected neurobehavioral phenotype (Potkin par. 34 teaches repeating censored analysis with additional genetic data and confirming the results in an independent sample).
As per claim 15, Potkin and Hatchwell teach all the limitations of claim 14 and further teach altering a therapeutic regimen for the subject based on changes in the detected neurobehavioral phenotype (Potkin par. 222, 240, 243 teaches effects of interest that may be screened include an increased or decreased gene expression based on presence of the modulator, the dosage, and any other parameters, may be modified or adjusted for the altered activity of the relevant composition, interpreted as therapeutic regimen alteration based on increased or decreased gene detection).
As per claim 16, Potkin and Hatchwell teach all the limitations of claim 3 and further teach selecting the subject for inclusion in a clinical study (Hatchwell par. 146 a medical professional can enroll a subject in a clinical trial for, by way of example, detecting correlations between a haplotype as described herein and any measurable or quantifiable parameter relating to the outcome of the treatment). Motivation to application can improve the safety of clinical trials, but can also enhance the chance that a clinical trial can demonstrate statistically significant efficacy, which can be limited to a certain sub-group of the population (Hatchwell par. 382).
As per claim 17, Potkin and Hatchwell teach all the limitations of claim 16 and further teach forming a patient population suitable for inclusion in the clinical study (Hatchwell par. 98 teaches a group or subgroup of subject associated with a particular response to a treatment regimen or clinical trial).
As per claim 18, Potkin and Hatchwell teach all the limitations of claim 3 and further teach wherein the neurobehavioral phenotype is one of: a. an affective disorder such as obsessive compulsive disorder, bipolar disorder, unipolar depression, dysthymia and cyclothymia, generalized anxiety disorder, panic disorder, phobias, and post-traumatic stress disorder; b. a personality disorder such as schizophrenia, paranoid personality disorder; schizoid personality disorder; schizotypal personality disorder; antisocial personality disorder; borderline personality disorder; histrionic personality disorder; narcissistic personality disorder; avoidant (or anxious) personality disorder; dependent personality disorder; and obsessive compulsive personality disorder; c. an attention deficit hyperactivity disorder such as inattentive type, hyperactive- impulsive type, and combination type; d. a neurodegenerative diseases such as Alzheimer's disease, Parkinson's disease; amyotrophic lateral sclerosis; Friedreich's ataxia; Huntington's disease; Lewy body disease; and spinal muscular atrophy; e. a neurodevelopmental disorders such as autism spectrum disorder, attention- deficit/hyperactivity disorder (ADHD) and learning disorders; cognitive changes associated with chemotherapy; f. a psychiatric symptom associated with neurodegenerative diseases such as feeling sad or down, confused thinking or reduced ability to concentrate, excessive fears or worries, or extreme feelings of guilt, extreme mood changes of highs and lows, withdrawal from friends and activities, significant tiredness, low energy or problems sleeping, detachment from reality (delusions), paranoia or hallucinations, inability to cope with daily problems or stress, trouble understanding and relating to situations and to people, alcohol or drug abuse, major changes in eating habits, sex drive changes, excessive anger, hostility or violence, and suicidal thinking; g. a sex differences in brain function in health and disease; h. a traumatic brain injury; and i. any measurable neural feature (Potkin par. 9, 201 teaches that the invention includes methods of identifying markers that correlate with neuropsychiatric disorders such as schizophrenia, bipolar disorder, psychotic disorders, bipolar disorder, mood disorders such as major or clinical depression, anxiety disorders such as generalized anxiety disorder, somatoform disorders (Briquet's disorder), factitious disorders such as Munchausen syndrome, dissociative disorders such as dissociative identity disorder, sexual disorders such as dyspareunia and gender identity disorder, eating disorders such as anorexia nervosa, sleep disorders such as insomnia and narcolepsy, impulse control disorders such as kleptomania, adjustment disorders, personality disorders such as narcissistic personality disorder, tardive dyskinesia, tourettes, autism, dyslexia, dyspraxia, hyperactivity and many others).
As per claim 19, Potkin and Hatchwell teach all the limitations of claim 3 and further teach wherein the subject does not undergo invasive pharmacoimaging (Potkin par. 10 teaches a brain image may include an fMRI brain scan, with is described as noninvasive neuroimaging in the specification at p. 5).
As per claim 22, Potkin and Hatchwell teach A method of detecting a neurobehavioral phenotype in subjects of a patient population, said method comprising: a. obtaining or having obtained a sample of neurobehavioral phenotype mapping data from each subject in the patient population; b. defining a neurophenotype topography of a second brain area for the neurobehavioral phenotype based on neurobehavioral phenotype mapping data; c. contacting the genotype topography of the first brain area and the neurophenotype topography of the second brain area to establish an alignment; d. detecting whether the neurobehavioral phenotype is present in the sample by contacting the sample with the aligned genotype topography and neurophenotype topography (see claim 1 and 3 rejections).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY M. PATEL/Examiner, Art Unit 3686                                                                                                                                                                                                                                                                                                                                                                                                           
	
	
	
	
	
	
	
	
	
	
	And